DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 02 July 2021.
2.  Claims 24-43 are pending in the application.
3.  Claims 24-33 and 35-40 have been rejected.
4.  Claims 41-43 have been allowed.
5.  Claim 34 has been objected to.
6.  Claims 1-23 have been cancelled in a preliminary amendment.
Information Disclosure Statement
7.  The examiner has considered the information disclosure statement (IDS) filed on 12 April 2021.
Response to Arguments
8.  Applicant’s arguments with respect to claim(s) 24-33 and 35-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 24-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,218,702 B2 (hereinafter the ‘702 patent) in view of Reh et al U.S. Patent No. 9,499,128 B2 (hereinafter Reh). 
The ‘702 patent teaches a system comprising: 
a transceiver [column 34, line 42];
a mobile computing device [column 34, line 42] comprising: 
a memory storing one or more instructions [column 34, lines 42-46]; and 
a processor coupled to the memory and configured to execute the one or more instructions to cause the processor to [column 34, lines 42-46]: 
receive, via the transceiver of the mobile computing device from each transportation device of a plurality of transportation devices within a communication range of the transceiver, state information of the corresponding transportation device (i.e. state record for vehicle) [column 34, lines 51-56]; 
receive a selection input indicating a first transportation device of the plurality of transportation devices (i.e. selection of one of the available vehicles) [column 34, lines 61-62]; and 

The ‘702 patent does not teach initiate transmission of an indication of the selection input.
Reh teaches indication of selection input [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the ‘702 patent so that an indication of the selection input would have been initiated.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the ‘702 patent by the teaching of Reh because by using an indication it helps highlight a selection [0057].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.  Claims 24-28, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrus US 2014/0256261 A1 in view of Reh et al U.S. Patent No. 9,499,128 B2 (hereinafter Reh).
As to claim 24, Barrus discloses a system comprising: 
a mobile computing device (i.e. smart phone) [0017] comprising: 
a transceiver (i.e. it is well known in the art that a smart phone will have a transceiver) [0017]; 
a memory storing one or more instructions [0017]; and 
a processor coupled to the memory and configured to execute the one or more instructions to cause the processor to [0017]: 
receive, via the transceiver of the mobile computing device, from each transportation device of a plurality of transportation devices, state information of the corresponding transportation device (i.e. if a user clicks the “scan” button the 
Barrus does not teach receive a selection input indicating a first transportation device of the plurality of transportation devices.  Barrus does not teach initiate transmission of an indication of the selection input to a server associated with a management system corresponding to the plurality of transportation vehicles.
Reh teaches receive a selection input indicating a first transportation device of the plurality of transportation devices (i.e. the rental computer system receives selection from the driver’s mobile device that were made with respect to the choice options that had been presented to the driver, these selections comprise a particular rental vehicle) [column 17, lines 35-46].  Reh teaches initiate transmission of an indication of the selection input to a server associated with a management system corresponding to the plurality of transportation vehicles [column 17, lines 35-46].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barrus so that a selection input would have been received indicating a first transportation device of the plurality of transportation devices.  Transmission would have been initiated of an indication of the selection input to a server associated with a management system corresponding to the plurality of transportation vehicles.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barrus by the teaching of Reh because it provides improvement with respect to how portable computing devices are leveraged to support rental vehicle transactions [column 1, lines 17-23].
As to claim 25, Barrus teaches the mobile computing device of claim 24, where the transceiver is configured to communicate with the plurality of transportation devices in accordance with a Bluetooth protocol or a Bluetooth Low Energy (BLE) protocol to receive the state information of the corresponding transportation device (i.e. Bluetooth) [0028].  
As to claim 26, Barrus teaches the mobile computing device of claim 24, further comprising a network interface configured to communicate with the server via a network (i.e. electronic writer server) [0039], where the transceiver is configured to directly communicate with the plurality of transportation devices (i.e. if a user clicks the “scan” button the extraction module detects the available vehicles and instructs the user interface to generate graphical data for displaying a list of available vehicles, the list includes a vehicle name, signal strength measured for a wireless transmitter connected to a controller of the vehicle) [0063].  
As to claim 27, Barrus teaches the mobile computing device of claim 24, where the transceiver is configured to receive the state information directly (i.e. direct data connection) [0028] from the plurality of transportation devices (i.e. if a user clicks the “scan” button the extraction module detects the available vehicles and instructs the user interface to generate graphical data for displaying a list of available vehicles, the list includes a vehicle name, signal strength measured for a wireless transmitter connected to a controller of the vehicle) [0063].  
As to claim 28, Barrus teaches the mobile computing device of claim 24, where the state information indicates a reservation availability state of the corresponding transportation device (i.e. detecting the available vehicles) [0063].  
As to claim 35, Barrus discloses a method comprising: 
receiving, via a transceiver (i.e. it is well known in the art that a smart phone will have a transceiver) [0017] of a mobile computing device (i.e. smart phone) [0017], from each transportation device of plurality of transportation devices within a communication range of the transceiver, state information of the corresponding transportation device (i.e. if a user clicks the “scan” button the extraction module detects the available vehicles and instructs the user interface to generate graphical data for displaying a list of available vehicles, the list includes a vehicle name, signal strength measured for a wireless transmitter connected to a controller of the vehicle) [0063].
Barrus does not teach receiving, at the mobile computing device, a selection input indicating a first transportation device of the plurality of transportation devices.  Barrus does not teach transmitting an indication of the selection input to a server associated with a management system corresponding to the plurality of transportation devices.  
Reh teaches receiving, at the mobile computing device, a selection input indicating a first transportation device of the plurality of transportation devices (i.e. the rental computer system receives selection from the driver’s mobile device that were made with respect to the choice options that had been presented to the driver, these selections comprise a particular rental vehicle) [column 17, lines 35-46].  Reh teaches transmitting an indication of the selection input to a server associated with a management system corresponding to the plurality of transportation devices [column 17, lines 35-46].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barrus so it would have been received, at the mobile computing device, a selection input indicating a first transportation device of the plurality of transportation devices.  An indication of the selection input would have been transmitted to a server associated with a management system corresponding to the plurality of transportation devices.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barrus by the teaching of Reh because it provides improvement with respect to how portable computing devices are leveraged to support rental vehicle transactions [column 1, lines 17-23].
As to claim 36, Barrus teaches the method of claim 35, where the state information indicates a reservation availability state of the corresponding transportation device (i.e. if a user clicks the “scan” button the extraction module detects the available vehicles and instructs the user interface to generate graphical data for displaying a list of available vehicles, the list includes a vehicle name, signal strength measured for a wireless transmitter connected to a controller of the vehicle) [0063].
11.  Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrus US 2014/0256261 A1 and Reh et al U.S. Patent No. 9,499,128 B2 (hereinafter Reh) as applied to claim 24 above, and further in view of Kakarala et al US 2016/0071054 A1 (hereinafter Kakarala).
As to claim 29, the Barrus-Reh combination does not teach the mobile computing device of claim 24, where execution of the one or more instructions further causes the processor to initiate display of an indication of each of the plurality of transportation devices based on validation of a request for access to a transportation device.  
Kakarala teaches initiate display of an indication of each of the plurality of transportation devices based on validation of a request for access to a transportation device (i.e. based on the verification request and display of a search result of a vehicle inventory) [0063].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Barrus-Reh combination so that display would have been initiated of an indication of each of the plurality of transportation devices based on validation of a request for access to a transportation device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Barrus-Reh combination by the teaching of Kakarala because it helps manage inventory of the vehicles [0004].
12.  Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrus US 2014/0256261 A1, Reh et al U.S. Patent No. 9,499,128 B2 (hereinafter Reh) and Kakarala et al US 2016/0071054 A1 (hereinafter Kakarala) as applied to claim 24 above, and further in view of Shoen et al US 2015/0032487 A1 (hereinafter Shoen).
As to claim 30, the Barrus-Reh-Kakarala combination does not teach receive the request for access from the server, the request for access associated with a reservation for a user associated with the mobile computing device.  The Barrus-Reh-Kakarala combination does not teach receive an indication of confirmation of the reservation from the server.  The Barrus-Reh-Kakarala combination does not teach validate the request for access based on receipt of the indication.  
Shoen teaches receive the request for access from the server, the request for access associated with a reservation for a user associated with the mobile computing device (i.e. requested rental transaction) [0038].  Shoen teaches receive an indication of confirmation of the reservation from the server (i.e. display a mobile verification page) [0055].  Shoen teaches validate the request for access based on receipt of the indication (i.e. verifies the customer’s rental reservation) [0055].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Barrus-Reh-Kakarala combination so that the request for access would have been received from the server, the request for access associated with a reservation for a user associated with the mobile computing device.  An indication of confirmation of the reservation would have been received from the server.  The request for access would have been validated based on receipt of the indication.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Barrus-Reh-Kakarala combination by the teaching of Shoen because it provides for quickly qualifying rental customers, including car share customers [0004].
As to claim 31, the Barrus-Reh-Kakarala combination does not teach receive the request for access from the server, the request for access associated with a reservation for a user associated with the mobile computing device.  The Barrus-Reh-Kakarala combination does not teach initiate transmission of a query to the server for confirmation of the reservation.  The Barrus-Reh-Kakarala combination does not teach receive a confirmation message from the server based on transmission of the query.  The Barrus-Reh-Kakarala combination does not teach validate the request for access based on receipt of the confirmation message.  
Shoen teaches receive the request for access from the server, the request for access associated with a reservation for a user associated with the mobile computing device (i.e. requested rental transaction) [0038].  Shoen teaches initiate transmission of a query to the server for confirmation of the reservation [0054].  Shoen teaches receive a confirmation message from the server based on transmission of the query (i.e. display a mobile verification page) [0055].  Shoen teaches validate the request for access based on receipt of the confirmation message (i.e. verifies the customer’s rental reservation) [0055].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Barrus-Reh-Kakarala combination so that the request for access would have been received from the server, the request for access would have been associated with a reservation for a user associated with the mobile computing device.  A transmission of a query would have been transmitted to the server for confirmation of the reservation.  A confirmation message would have been received from the server based on transmission of the query.  The request for access would have been validated based on receipt of the confirmation message.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Barrus-Reh-Kakarala combination by the teaching of Shoen because it provides for quickly qualifying rental customers, including car share customers [0004].
13.  Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrus US 2014/0256261 A1 and Reh et al U.S. Patent No. 9,499,128 B2 (hereinafter Reh) as applied to claim 24 above, and further in view of Berger et al US 2011/0320735 A1 (hereinafter Berger).
As to claim 32, the Barrus-Reh combination does not teach for each transportation device of the plurality of transportation devices, determine whether the state information of the corresponding transportation device corresponds to an unavailable reservation state.  The Barrus-Reh combination does not teach the filter a list of the plurality of transportation devices to remove at least one transportation device associated with the unavailable reservation state.  The Barrus-Reh combination does not teach the initiate display of an indication of each remaining transportation device of the filtered list.  
Berger teaches for each transportation device of the plurality of transportation devices, determine whether the state information of the corresponding transportation device corresponds to an unavailable reservation state (i.e. if a resource is unavailable) [0023].  Berger teaches the filter a list of the plurality of transportation devices to remove at least one transportation device associated with the unavailable reservation state (i.e. unavailable resources are removed) [0023].  Berger teaches initiate display of an indication of each remaining transportation device of the filtered list (i.e. available resources) [0023].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Barrus-Reh combination so that the one or more transportation devices would have included a plurality of transportation devices.  The list of the plurality of transportation devices would have been filtered to remove at least one transportation device associated with a reservation availability state that was unavailable.  The display of an indication of each remaining transportation device of the filtered list would have been initiated.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Barrus-Reh combination by the teaching of Berger because it helps determine if a resource is needed [0023].
14.  Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrus US 2014/0256261 A1 and Reh et al U.S. Patent No. 9,499,128 B2 (hereinafter Reh) as applied to claim 24 above, and further in view of Kleve et al US 2014/0129053 A1 (hereinafter Kleve).
As to claim 33, the Barrus-Reh combination does not teach receive, from the server, a first virtual key for the first transportation device.  The Barrus-Reh combination does not teach initiate transmission, via the transceiver, of the first virtual key to the first transportation device.  
Kleve teaches receive, from the server, a first virtual key for the first transportation device [0039].  Kleve teaches initiate transmission, via the transceiver, of the first virtual key to the first transportation device [0039].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Barrus-Reh combination so that a first virtual key for the first transportation device would have been received from the server.  The transmission would have been initiated, via the transceiver, of the first virtual key to the first transportation device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Barrus-Reh combination by the teaching of Kleve because it allows the control computer to monitor the location and status of each vehicle in the vehicle sharing fleet [0006].
15.  Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrus US 2014/0256261 A1 and Reh et al U.S. Patent No. 9,499,128 B2 (hereinafter Reh) as applied to claim 24 above, and further in view of DeAndrea US 2016/0344508 A1.
As to claim 37, the Barrus-Reh combination does not teach the method of claim 35, where the transceiver comprises a point-to-point transceiver.  
DeAndrea teaches the transceiver comprises a point-to-point transceiver [0018].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Barrus-Reh combination so that the transceiver would have comprised a point-to-point transceiver.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Barrus-Reh combination by the teaching of DeAndrea because it provides high capacity and high channel counts [0005].
16.  Claims 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrus US 2014/0256261 A1 and Reh et al U.S. Patent No. 9,499,128 B2 (hereinafter Reh) as applied to claim 35 above, and further in view of Shoen et al US 2015/0032487 A1 (hereinafter Shoen).
As to claim 38, the Barrus-Reh combination does not teach the receiving a request for access to the first transportation device, the request for access associated with a reservation for a user associated with the mobile computing device.  The Barrus-Reh combination does not teach the receiving an indication of confirmation of the reservation from a server.  The Barrus-Reh combination does not teach the validating the request for access based on receipt of the indication.  The Barrus-Reh combination does not teach the displaying an indication of each of the plurality of transportation devices based on validation of the request for access.
Shoen teaches the receiving a request for access to the first transportation device, the request for access associated with a reservation for a user associated with the mobile computing device (i.e. requested rental transaction) [0038].  Shoen teaches receiving an indication of confirmation of the reservation from a server (i.e. display a mobile verification page) [0055].  Shoen teaches validating the request for access based on receipt of the indication (i.e. verify the customer’s rental reservation [0055].  Shoen teaches displaying an indication of each of the plurality of transportation devices based on validation of the request for access [0055].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Barrus-Reh combination so that a request for access to the first transportation device would have been received, the request for access would have been associated with a reservation for a user associated with the mobile computing device.  An indication of confirmation of the reservation would have been received from a server.  The request for access would have been validated based on receipt of the indication.  An indication of each of the plurality of transportation devices based on validation of the request for access would have been displayed.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Barrus-Reh-Kakarala combination by the teaching of Shoen because it provides for quickly qualifying rental customers, including car share customers [0004].
As to claim 39, the Barrus-Reh combination does not teach the receiving a request for access to the first transportation device, the request for access associated with a reservation for a user associated with the mobile computing device.  The Barrus-Reh combination does not teach the transmitting a query to a server for confirmation of the reservation.  The Barrus-Reh combination does not teach the receiving a confirmation message from the server based on transmission of the query.  The Barrus-Reh combination does not teach the validating the request for access based on receipt of the confirmation message.  The Barrus-Reh combination does not teach the displaying an indication of each of the plurality of transportation devices based on validation of the request for access.           
Shoen teaches receiving a request for access to the first transportation device, the request for access associated with a reservation for a user associated with the mobile computing device (i.e. requested rental transaction) [0038].  Shoen teaches the transmitting a query to a server for confirmation of the reservation [0054].  Shoen teaches receiving a confirmation message from the server based on transmission of the query (i.e. display a mobile verification page) [0055].  Shoen teaches validating the request for access based on receipt of the confirmation message (i.e. verify the customer’s rental reservation [0055].  Shoen teaches displaying an indication of each of the plurality of transportation devices based on validation of the request for access [0055].           
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Barrus-Reh combination so that a request for access to the first transportation device would have been received, the request for access associated with a reservation for a user associated with the mobile computing device.  A query would have been transmitted to a server for confirmation of the reservation.  A confirmation message would have been received from the server based on transmission of the query.  The request for access would have been validated based on receipt of the confirmation message.  An indication of each of the plurality of transportation devices would have been displayed based on validation of the request for access.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Barrus-Reh-Kakarala combination by the teaching of Shoen because it provides for quickly qualifying rental customers, including car share customers [0004].
17.  Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrus US 2014/0256261 A1 and Reh et al U.S. Patent No. 9,499,128 B2 (hereinafter Reh) as applied to claim 35 above, and further in view of Lohmeier et al US 2015/0371153 A1 (hereinafter Lohmeier).
As to claim 40, the Barrus-Reh combination does not teach the determining whether to remove at least one transportation device from a list of the plurality of transportation devices based on at least one reservation availability state corresponding to the at least one transportation device.  The Barrus-Reh combination does not teach the displaying the list of the plurality of transportation devices based on the determination. 
Lohmeier teaches determining whether to remove at least one transportation device from a list of the plurality of transportation devices based on at least one reservation availability state corresponding to the at least one transportation device (i.e. by filtering the list) [0105].  Lohmeier teaches displaying the list of the plurality of transportation devices based on the determination [0106]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Barrus-Reh combination so that it would have been determined whether to remove at least one transportation device from a list of the plurality of transportation devices based on at least one reservation availability state corresponding to the at least one transportation device.  The list of the plurality of transportation devices based on the determination would have been displayed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Barrus-Reh combination by the teaching of Lohmeier because by presenting the available vehicles it enables greater potential income available to the vehicle owner/lender [0003].
Allowable Subject Matter
18.  Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 34, the prior art does not disclose, teach or fairly suggest the limitations of “receive, from the server prior to receipt of the state information of the plurality of transportation devices, one or more virtual keys associated with one or more available transportation devices”, “filter a list of the plurality of transportation devices to remove at least one transportation device for which a virtual key is not received” and “initiate display of an indication of each remaining transportation device of the filtered list”.  
19.  Claims 41-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claim 41 the prior art does not disclose, teach or fairly suggest the limitations of “receive, via the transceiver from each transportation device of the one or more transportation devices, state information of the corresponding transportation device”, “determine whether to remove a transportation device from a list of the one or more transportation devices based on a determination whether one of the one or more virtual keys is associated with the transportation device or a determination whether the transportation device is associated with an unavailable state” and “initiate display of the list of the one or more transportation devices without the transportation device based on a determination to remove the transportation device”.  
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
20.  The following references have been considered relevant by the examiner:
A.  Chu et al US 2015/0294403 A1 directed to sharing vehicles between fleets [abstract].
B.  Corriere et al US 2016/0148446 A1 directed to providing a condition report for a vehicle using a mobile device [abstract].
C.  Kim et al US 2018/0208060 A1 directed to a vehicle control device that can display various pieces of image information associated with a state of a vehicle [abstract].
Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492